Citation Nr: 0306198	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
fracture, right fifth metacarpal.

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for urinary disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  

5.  Entitlement to service connection for hypertension to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  He served in the Republic of Vietnam from May 1969 to 
May 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In other rating decisions, the veteran has been granted 
disability benefits for PTSD, diabetes mellitus, diabetic 
neuropathy, and diabetic retinopathy, with a combined 
service-connected disability rating of 100 percent.

In November 1997, the veteran provided oral testimony before 
a Hearing Officer at the RO.  A transcript of which has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture of 
the right fifth metacarpal are manifested by complaints of 
pain, but without clinical evidence of limitation of motion, 
extremely unfavorable ankylosis, or amputation.

2.  The file contains no medical evidence to show that the 
veteran's currently diagnosed skin disorders are related to 
service, or in any way the result of in-service exposure to 
herbicide agents used in Vietnam.

3.  The veteran does not have the claimed urinary disorder.  

4.  A gastrointestinal disorder was not manifested during the 
veteran's military service, within a year after service 
discharge, or for many years after such service; nor is a 
gastrointestinal disorder otherwise related to active 
service. 

5.  Hypertension was not manifested during the veteran's 
military service, within a year after service discharge, or 
for many years after such service; nor is hypertension 
otherwise related to the veteran's service connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of fracture of the right fifth metacarpal have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2002).

2.  A skin disorder was neither incurred in nor aggravated by 
service or by in-service exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002). 

3.  A urinary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303.

4.  A gastrointestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.

5.  Hypertension was not incurred in or aggravated by 
service, nor was hypertension caused secondarily by service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statement of the case, and associated correspondence issued 
since the veteran filed his claims, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence April 2001.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding his claim in the statement of the case issued in 
October 2002.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A review of the service medical records shows that in August 
1969 the veteran was treated for ringworm in the groin area.  
The records are negative for complaints, treatment, or 
diagnosis of a urinary disorder, chronic skin disorder, 
gastrointestinal disorder, or hypertension.  The November 
1970 separation examination revealed no pertinent 
abnormalities.  

A December 1983 hospital discharge summary revealed a 
diagnosis of alcohol induced gastroenteritis.  

Private medical records dated from 1985 to 1995 show that the 
veteran was seen with complaints of abdominal pain and 
elevated blood pressure.  

Private medical records further show that the veteran was 
hospitalized in July and August 1992 due to abdominal pain.  
The diagnoses were acute abdomen, intraabdominal abscess, 
possible appendicitis, and urinary tract infection anemia.  
The report indicates that the veteran underwent an 
appendectomy several weeks before his admission.  

VA treatment records dated from July 1995 to February 1996 
show that the veteran complained of sporadic diarrhea times 
24 years.  He also complained of skin rash and kidney 
problems.  He was treated for hypertension.  In July 1995, he 
was diagnosed with hypertension, kidney problems, and an old 
injury to the right hand.  

VA Agent Orange consultation conducted in December 1995 
revealed eczematous dermatitis, lichen simplex chronicus, and 
dermatophytosis of the feet.  

The veteran was accorded a VA bones examination in March 
1996.  There was mild stiffness involving all the proximal 
interphalangeal (PIP) joints of the right hand, but no 
limitation of motion.  Further examination revealed decreased 
grip strength in the right hand.  There was also mild pain 
and tenderness to palpation involving the dorsum of the right 
fifth metacarpal.  There was no evidence of swelling, 
angulation, false motion, or shortening.  X-rays of the right 
hand revealed mild deformity of the right fifth metacarpal, 
probably related to an old boxer's type fracture.  The 
diagnoses were status post fracture involving the right fifth 
metacarpal, times two; and myositis and myalgias involving 
the right hand and the fifth metacarpal.  

During his September 1997 personal hearing, the veteran 
testified that he experienced swelling of his right hand with 
lifting.  He said he had experienced voiding problems during 
basic training but did not seek medical treatment.  He had 
experienced skin problems in the groin area, back, and legs.  
He said his diarrhea problems began in service, and had 
continued.  

A January 1998 hospital discharge summary indicated that the 
veteran's hypertension was stable.  

The veteran was accorded a VA examination in June 1998.  The 
right hand appeared swollen relative to the left, 
particularly over the fourth and fifth metacarpals.  The area 
was tender.  There was no evidence of crepitation.  There was 
normal range of motion throughout the hand with the exception 
of the fourth and fifth MCP joints, which was likely due to 
pain.  The fifth MCP flexion was to 40 degrees and extension 
was to 0 degrees.  There was normal sensation to pinprick and 
light touch throughout the right hand.  There was evidence of 
decreased strength.  The diagnosis was chronic right hand 
pain.  

VA outpatient treatment records dated in May 1998 and August 
2000 show treatment for variously diagnosed skin disorders to 
include tinea pedis, onychomycosis, and eczema.  

Private medical records dated in January 2001 show that the 
veteran was seen with complaints of dizziness and abdominal 
cramps.  The impressions were acute gastroenteritis, 
dehydration, hypoglycemia, and renal insufficiency.  

The veteran was accorded a VA examination in May 2001, which 
revealed diagnoses of tinea pedis, tinea cruris, and 
hypertension.  

III.  Compensable Evaluation for Residuals
of Fracture of Right Fifth Metacarpal

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which each particular service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes. required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In addition, it is the judgment of the Board 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability at issue.

The Board observes that, effective August 26, 2001, changes 
were made to the rating schedule with respect to the 
evaluation of ankylosis and limitation of motion of digits of 
the hands.  See 67 Fed. Reg. 48,784-787 (July 26, 2002).  
However, these changes did not alter the rating criteria or 
the percentage evaluations assigned for ankylosis of the ring 
or little finger.  A version either more or less favorable to 
the veteran is therefore not present in this case.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-13.

The veteran's service-connected right fifth metacarpal 
disability has been assigned a non-compensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227. Under 
that code, favorable or unfavorable ankylosis of the right 
fifth (major) finger is rated as noncompensably disabling.  
Extremely unfavorable ankylosis of the right fifth finger may 
be rated as an amputation and rated under DC 5156. Under the 
provisions of DC 5156, a 10 percent rating will be assigned 
for amputation of the fifth finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  A regulatory note following DC 5219 states that 
extremely unfavorable ankylosis of a finger exists if all the 
joints of the finger are ankylosed in extension or in extreme 
flexion, or if there is rotation and angulation of bones.  38 
C.F.R. § 4.71a, DC 5219, Note (a) (2002).

The Board has reviewed the entire medical history pertaining 
to the service-connected residuals of the right fifth 
metacarpal fracture, and concludes that the current residuals 
of this injury have been appropriately assigned a 
noncompensable rating by the RO.  Although many of the 
veteran's complaints variously refer to the right hand and 
arm, he has been service-connected only for residuals of a 
fracture of the right fifth metacarpal.  Therefore, findings 
relative to the right hand, arm, and fingers must be 
dissociated from findings involving the fifth metacarpal, 
except to the extent they are directly attributable thereto.  

The evidence reveals mild deformity and swelling, but no 
limitation of motion.  VA examination in June 1998 found 
specifically that the veteran had normal sensory and motor 
findings upon examination of the right hand.  The VA examiner 
noted evidence of pain without limitation of motion.  
Weakness was associated with hand strength and grip.  

The Board acknowledges the clinical evidence of pain in the 
area of the right fifth metacarpal, but finds that pain 
alone, with complete absence of limitation of motion, is not 
sufficient to permit a compensable rating according to the 
Rating Schedule.  Therefore, without any evidence whatsoever 
of ankylosis, let alone extremely unfavorable ankylosis, 
which might permit an evaluation under an analogy to 
amputation, a compensable evaluation is not warranted under 
current regulations.  Because there is no approximate balance 
of positive and negative evidence on the merits, the benefit 
of the doubt may not be considered under 38 U.S.C.A. § 5107.

IV.  Service Connection Issues

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Secondary service connection may also warranted for 
a non-service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

A.  Service connection for a skin disorder

The veteran is seeking service connection for a skin 
disorder.  He has advanced two separate theories in support 
of his claim.  First, he essentially contends that his skin 
disorder developed as result of exposure to herbicides.  
Second, he contends that the disorder is otherwise directly 
related to service.  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issue on appeal.  See Karnas, supra, 1 
Vet. App. at 312-13.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam.  However, to date the medical evidence indicates 
that he has been diagnosed with various skin disorders to 
include, tinea pedis, tinea cruris, eczema, eczematous 
dermatitis, lichen simplex chronicus dermatophytosis of the 
feet, and onychomycosis, none of which is a presumptive 
disease as enumerated by the Secretary pursuant to the 
statute.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).

Thus, in this respect, the veteran has failed to establish 
entitlement to service connection for his claimed skin 
disorder, as a result of herbicide exposure.  We have 
considered application of the benefit-of-the-doubt doctrine 
with respect to this claim, but the Board finds that there is 
no approximate balance of negative and positive evidence such 
as to warrant its application.  There is an overwhelming lack 
of support in the medical evidence in favor of the veteran's 
claim, either under the statutory presumption or on a direct 
etiological nexus to service.

The first indication of a skin problem was noted in the 
veteran's medical records in 1995, twenty-five years after 
service separation.  Thus, with no basis for a finding that 
the veteran's current skin disorder, variously diagnosed as 
tinea pedis, tinea cruris, eczema, eczematous dermatitis, 
lichen simplex chronicus dermatophytosis of the feet, and 
onychomycosis, was manifested in service, and no basis for 
linking it etiologically to Agent Orange exposure, service 
connection cannot be granted.

The Board notes that even though the veteran has not shown 
the evidence necessary to afford him the benefit of the 
presumptive language of 38 C.F.R. §§ 3.307 and 3.309, he may 
still establish his claim with medical evidence of a link 
between his current disorder and service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Having carefully reviewed the entire record, however, the 
Board finds that the preponderance of the medical evidence on 
file is against the veteran's claim, as there is no link 
between the veteran's current variously diagnosed skin 
disorder and any aspect of his period of service, including 
ring worm in the groin area which was treated during service.  

The contentions of the veteran have been considered, and, 
inasmuch as he is offering his own medical opinion and 
diagnoses regarding his symptoms and their cause, the Board 
notes the record does not indicate that the veteran has any 
professional medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Any assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1992).

Accordingly, as the evidence of record does not support a 
grant of presumptive service connection, and the 
preponderance of the evidence indicates that the veteran's 
current skin condition is not linked to his period of 
service, the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for a skin disorder, 
to include secondary to exposure to herbicides, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Service connection for urinary disorder

The service medical records are negative for any complaints, 
treatment, or diagnosis for urinary disorder, and the 
November 1970 separation examination did not indicate a 
urinary disorder.

There are no other post-service medical records referable to 
past or current treatment for urinary disorder.  The current 
records do show treatment for renal insufficiency.  However, 
service connection has been established for renal 
insufficiency secondary to the veteran's service-connected 
diabetes mellitus.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

The Board reiterates that there is no clinical evidence that 
the veteran currently suffers from urinary disorder (as 
distinct from the aforementioned renal insufficiency).  As 
previously noted, a claim for service connection for a 
disability must be accompanied, at a minimum, by medical 
evidence that establishes that the veteran currently has the 
claimed disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Gilpin, Degmetich, and Brammer, all supra.  Questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu v. Derwinski, supra; see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence that the veteran or his 
representative has the medical background sufficient to 
render a medical diagnosis or opinion on causation.  Thus, 
although the veteran is competent to testify to 
symptomatology related to his alleged urinary disorder, he is 
not competent to diagnosis his own condition or express an 
opinion as to causation.  

Accordingly, in the absence of competent evidence of a 
current diagnosis of urinary disorder, the preponderance of 
the evidence is against the veteran's claim, and service 
connection for urinary disorder cannot be established.  The 
Board notes that a remand of this issue is not warranted, as 
the medical evidence does not demonstrate a current diagnosis 
of urinary disorder or that the claimed disability or 
symptoms may be associated with an incident of military 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4), supra.

C.  Service connection for gastrointestinal disorder

The record reflects that the veteran's service medical 
records are negative for any indication of gastrointestinal 
problems in service.  Furthermore, upon the veteran's 
discharge from service, physical examination was specifically 
found to be negative for any defects of the stomach.  The 
first medical evidence of any gastrointestinal disability 
does not appear in the record until 1983, approximately 13 
years following his separation from service.

In light of the fact that the veteran's service medical 
records, including his November 1970 service separation 
examination, are negative for any indication that he 
experienced any gastrointestinal problems, the Board must 
conclude that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
current gastrointestinal disorder was incurred in service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms pertinent to 
his stomach during service.  

However, it is well established that, as a layperson, he is 
not considered capable of opining as to a matter of medical 
nexus.  See Routen, Espiritu, Moray, all cited above.  As 
noted above, when the veteran was examined at separation from 
service, the examining physician concluded that his abdominal 
viscera were normal.  The Board believes this to be the most 
probative evidence of record regarding whether a 
gastrointestinal disorder was incurred in service.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder.  The 
benefit sought on appeal must accordingly be denied.

D.  Service connection  for hypertension

The veteran is also seeking service connection for 
hypertension.  He has advanced two separate theories in 
support of his claim.  First, he essentially contends that 
his hypertension is a result of his active military service.  
Second, he contends that hypertension is secondary to his 
service-connected PTSD.  

In the present case, service medical records are silent for 
any complaint, manifestation, diagnosis, or treatment of 
hypertension.  In fact, the competent evidence of record does 
not indicate that the veteran was diagnosed with hypertension 
until 1995.  The Board finds that there is no competent 
evidence which indicates that the veteran's diagnosed 
hypertension had its onset in service, or within the first 
post-service year.  Therefore, the Board finds that 
hypertension was neither incurred in nor aggravated by 
service.

With respect to his contention of secondary service 
connection, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is no medical 
opinion or medical evidence on file, which links hypertension 
to service or links it to the veteran's service-connected 
PTSD.  

Although the veteran may believe that his hypertension is 
related to his PTSD, it is now well established in the law, 
as in cases cited above, that the veteran, as a layperson, is 
not qualified to render medical opinions regarding diagnoses 
or etiology of medical disorders, and his opinion is entitled 
to no weight or probative value. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed hypertension is associated in any way with 
his service-connected PTSD.  




ORDER

Entitlement to a compensable evaluation for residuals, 
fracture, right fifth metacarpal, is denied. 

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for urinary disorder is 
denied.  

Entitlement to service connection for a gastrointestinal 
disorder is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

